Per Curiam.

Respondent neither appeared nor filed a brief. We are of the opinion that where an attorney is discharged by his client without cause after he has been paid a sum on account of his fee and disbursements, he may retain only an amount *210representing the reasonable value of the services actually rendered to the date of his discharge plus his disbursements. His measure of recovery is no different where he has already been paid in part or in whole for his future services than it is where he has received no such payment. In either case the measure of Ms recovery is based on the principle of quantum meruit. (Matter of Montgomery, 272 N. Y. 323; Mesa Co. Nat. Bank v. Berry, 24 Colo. App. 487 [1913].) We are not disposed to follow the ruling of the court in Riehl v. Levy (43 Misc. 59, App. Term, 1st Dept., 1904).
The judgment should be affirmed, without costs.
Fennelly, Golden and Beldock, JJ., concur.
Judgment affirmed.